Title: To George Washington from Robert Townsend Hooe, 12 July 1798
From: Hooe, Robert Townsend
To: Washington, George



Sir,
Alexandria July 12th, 1798

My Friend and Neighbour, Major Roger West, has, a few days ago, communicated to me his desire to serve his Country in a Millitary Capacity. This Resolution of his gives me infinite Satisfaction, because altho’ we never quarrelled, yet we have not been perfectly in the same Politics for some time past. I confess Great Sir, that about Twelve Months ago I was not quite so fast as some of my Countrymen were with respect to opposing our Enemy the French—But I now see most clearly, that it would have been better for our Country if we had Armed & defended it both by Sea & Land above Twelve Months ago—Because the Robberies committed by these Villians might have been Prevented, & the Money taken from us employed in our Country’s cause against them. However I hope we are yet in time to be Saved—And, I hope every

Man that holds out his hand for the Purpose will be received by not only his Country—but by God himself.
I Conceive it Sir, to be in Your power to Assist Major West to a Command in our Armies. I believe Sir, that he will not disgrace the appointment You may make for him—I think as he has served for a length of time as a Major, in our Militia, he is well entitled to a Regiment; and I do believe, from the bottom of my Heart that, he will behave under that Command, so as to give You and our dear Country every Satisfaction that can be expected from a Man in that Station. I now beg leave Sir, to let you know, once more that there is not a Man living that Loves you more than

R. Td Hooe

